 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEN J. HOWELL,                                 No. 2:19-cv-00578-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    M. LIDELL, et al.,
15                       Defendants.
16

17          Plaintiff Kareen J. Howell (“Plaintiff”), a state prisoner proceeding pro se, filed this civil

18   rights action seeking relief pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 27, 2020, the magistrate judge filed findings and recommendations which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 36.) No party

23   has filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                        1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed February 27, 2020 (ECF No. 36), are

 5   adopted in full; and

 6          2. Plaintiff’s Motion for Summary Judgment (ECF No. 33) is DENIED without prejudice

 7   to renewal after April 1, 2020.

 8          IT IS SO ORDERED.

 9   DATED: April 7, 2020

10

11

12                                     Troy L. Nunley
                                       United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
